Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-27, 29-31, 34, and 35, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2018/0118174 to Moskowitz (“Moskowitz”).  Regarding claims 21-23, and 25, Moskowitz discloses an electric vehicle comprising a primary battery integrated into the vehicle at purchase, capable of driving the car up to 20 miles, and 6 additional auxiliary battery packs insertable into the vehicle that can propel the vehicle and additional 100 miles total (16.7 additional miles per pack).  The various batteries have a nominal DC output voltage of 100 volts and are connected together in parallel. Based on the difference in mileage the primary integrated battery and each auxiliary pack is capable of providing, it is understood that they have different current capacities, with the auxiliary pack having a lower capacity than the primary integrated battery.  Each battery pack, including both primary and auxiliary, connects to a switching device via its terminals/ports, which includes a respective DC bus from each battery feeding to a respective input switche 1710.  The input switches may be considered to correspond to a respective main contactor for the primary battery and secondary contactors for the auxiliary batteries.  The output of the batteries is controlled via CPU and a series of output switches 1720 and diodes 1770 to feed a DC output bus (switched at least by switches 1720) feeding inverters. 
Further regarding claims 24, 26, and 27, the integrated switch system may be considered to correspond to the recited DC bus cable, since it provides electric conductor paths allowing electrical coupling of the battery units.
Further regarding claim 29, the switching system includes high voltage DC bus lines that transfer energy from the battery to the motors driving the car, along with various communication lines known to operate at a much safer, lower voltage allowing control of the various switches, communication with sensors connected to the batteries to report state of charge, etc.,
Further regarding claims 30 and 31, the primary battery and each of the auxiliary packs comprises a plurality of cells connected in series and parallel with one another to arrive at a battery pack having a nominal voltage of 100 volts.
Further regarding claims 34 and 35, as noted above the switching system includes various control/communication lines providing sensors connected each of the primary and auxiliary batteries to identify state of charge (thus requiring connection via the terminals/ports of each of the batteries), control switched connection, charging, discharging, etc., of each of the primary and auxiliary batteries.  All of these control/communication lines are communicatively coupled via the CPU, which allows for control over charge/discharge of all of the batteries.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 28 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moskowitz.  Moskowitz is applied as described above.  Regarding claim 28, the description in Moskowitz requires a connection/port between the terminals of each battery and the switching mechanism.  However, Moskowitz only shows a single connection between the switching mechanism and each battery, and nothing in Moskowitz would require separate ports of connection for receiving charge from the charging system of Moskowitz as compared to discharging power from the battery to drive the electric motors of the vehicle.  Nonetheless, provision of separate ports is considered nothing more than an obvious duplication of parts.
Further regarding claim 32, Moskowitz discloses that the primary and auxiliary batteries each have a nominal voltage of approximately 100 volts.  Moskowitz does not, however, expressly state that the cells used in the primary battery are necessarily identical to the cells used in the auxiliary battery.  Nonetheless, using the same cells for those two batteries would be obvious to the person of ordinary skill in the art at the time of invention because it would allow the use of the best performing cells known at the time of production.  In order to arrive at the same voltage output using the same cells, one would necessarily use the same number of series connected cells.
Claims 33 and 36-40 are rejected under 35 U.S.C. 103 as being obvious over Moskowitz and further in view of U.S. patent Application Publication No. 2019/0229381 to Hwang (“Hwang”).  Moskowitz is applied as described above.  Moskowitz teaches that either the user or the CPU may be able to configure which batteries of the primary and auxiliary batteries are connected to the DC output bus and/or charging bus based on various states of charge of the batteries, etc.  However, Moskowitz is silent regarding providing a low power mode, and ensuring that during a low power mode only the auxiliary battery is connected to the DC output bus.  However, Hwang discloses that electric vehicles such as those disclosed in Moskowitz may be desirably operated in an eco mode that is more energy efficient by reducing the power output, namely by reducing the number of battery cells connected in parallel (i.e., the number of battery units switched to connect to the DC output bus).  Accordingly, the person of ordinary skill in the art at the time of invention would have had reason to provide a low power mode to the vehicles in Moskowitz as a means of operating the vehicle as efficiently as possible, and the disclosed manner of doing so would be to disconnect one or more of the battery units, such as the primary battery unit, from the DC output bus.
Further regarding claim 37, Hwang discloses that a high power mode is preferred when a heavier load (i.e., climbing a hill) is required.  Thus, switching between low and normal/high power modes based on terrain would have been obvious based on those teachings.
Further regarding claims 33, 38-40, connecting one battery to a DC output bus while utilizing a remaining battery or batteries to charge that battery was common practice in the art.  Such practice allows for only two choices – connecting the battery with higher SOC or lower SOC to the load while using the other to provide charge.  Thus, based on the finite number of options for connecting the batteries in this arrangement, the Office finds them both to be obvious.




     


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531. The examiner can normally be reached 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYATT P MCCONNELL/Examiner, Art Unit 1727